Judgment of the County Court of Kings county convicting defendant of the crime of murder in the second degree reversed on the law and a new trial ordered because of errors of the trial judge in charging upon the question of the alleged dying declaration (People v. Ludkowitz, 266 N. Y. 233; People v. Falletto, 202 id. 494; People v. Kraft, 148 id. 631; People v. Block, 243 App. Div. 551), and as to the effect of the medical testimony (Lubbee v. Hilgert, 135 App. Div. 227). We have examined the record and find no errors as to the facts. Lazansky, P. J., Young and Johnston, JJ., concur; Carswell and Scudder, JJ., dissent and vote to affirm under the provisions of section 542 of the Code of Criminal Procedure. [Affd., 268 N. Y. -.]